DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination an image sensor comprising: an array of imaging pixels; a row driver that provides a control signal to the array of imaging pixels; and verification circuitry configured to test operation of the row driver, wherein verification circuitry comprises: a storage capacitor; a first bias voltage supply terminal; a first transistor that is interposed between the storage capacitor and the first bias voltage supply terminal; a second bias voltage supply terminal; and second and third transistors that are coupled in series between the storage capacitor and the second bias voltage supply terminal.

Regarding claim 11, the closest prior art fails to disclose, suggest or teach the combination an image sensor comprising: an array of imaging pixels having a first row; a row driver configured to provide a control signal to the first row; and a verification circuitry block configured to receive the control signal and test operation of the row driver, wherein the verification circuitry block comprises a charge storage region, a pre-charge transistor coupled between the charge storage region and a first bias voltage supply terminal, and a verification transistor that is coupled between the charge storage region and a second bias voltage supply terminal and that has a gate that receives the control signal.

Regarding claim 18, the closest prior art fails to disclose, suggest or teach the combination an image sensor comprising: an array of imaging pixels; a row driver that provides a control signal to the array of imaging pixels; and verification circuitry that includes first and second storage capacitors and first and second transistors having respective first and second gates that receive the control signal, wherein the verification circuitry is configured to: pre-charge the first and second storage capacitors to a first bias voltage; intentionally discharge the first and second storage capacitors to a second bias voltage using the first and second transistors; reset only the first storage capacitor back to the first bias voltage; use a first sample from the first storage capacitor and a second sample from the second storage capacitor to test operation of the row driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698